In the court below, this appellant was tried upon a complaint containing two counts. The first count charged him with the offense of using abusive, insulting, or obscene language, in the presence or hearing of a woman. The second count charged the offense of public drunkenness.
Upon the trial in the court below, there was a general verdict of guilty as charged in the complaint, and the jury assessed a fine against him. Failing to pay the fine, and costs, or to confess judgment therefor, the court duly sentenced him to perform hard labor for the county for the correct period of time as provided by statute.
From the judgment of conviction which appears regular in all respects, this appeal was taken.
There is no bill of exceptions. Motion for a new trial, based upon fourteen separate and distinct grounds, is incorporated in the record; but in the absence of a bill of exceptions, the action of the court overruling and denying said motion may not be considered on this appeal.
There is no error apparent on the record, therefore the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed. *Page 239